85 Mich. App. 514 (1978)
271 N.W.2d 298
PEOPLE
v.
WOODALL.
IN THE MATTER OF UNITED BONDING COMPANY, SURETY
Docket No. 77-2526.
Michigan Court of Appeals.
Decided September 5, 1978.
Seymour F. Posner and Norman L. Zemke, for United Bonding Company.
Before: D.C. RILEY, P.J., and M.F. CAVANAGH and B.M. HENSICK,[*] JJ.
PER CURIAM.
United Bonding Company appeals as of right from an order of the Detroit Recorder's Court entering a judgment of forfeiture on a surety bond in the amount of $500.
Although the default occurred on December 8, 1969, the bond was not forfeited. On March 8, 1977, a nunc pro tunc order was entered forfeiting the bond as of December 8, 1969. We find that the entry of this order was improper.
The function of such an order is to supply an omission in the record of action previously taken by the court but not properly recorded; an order nunc pro tunc may not be utilized to supply a previously omitted action. Sleboede v Sleboede, 384 Mich. 555; 184 NW2d 923 (1971), People v Birmingham, 62 Mich. App. 383; 233 NW2d 551 (1975).
We recognize that no action brought upon a recognizance shall be barred by reason of any neglect or omission to record the default. MCL 765.27; MSA 28.914. However, even if an order of forfeiture had been properly entered in 1969, the action in 1977 to enter a judgment on the bond was barred by the statute of limitations. A surety bond such as the one provided in the instant case is a contract between the government and the principal and surety. People v Tom Johnson, 72 Mich. App. 702; 250 NW2d 508 (1976). Thus, the 6-year statute of limitations for contracts, MCL 600.5807(8); MSA 27A.5807(8), bars the action in the instant case.
Reversed. Costs to appellant.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.